Title: To James Madison from James B. Church, 31 December 1808
From: Church, James B.
To: Madison, James



Sir,
Cork 31st. Decemr. 1808

Annexed I hand you the usual annual Return, also a Statement of our Account Current.  Both these Documents exhibit the Reduction of our Trade with the United States this Year.  It is much to be wished that the Circumstances which have caused the present Cessation of Intercourse, may be Speedily removed.  I have the Honour to be Sir Your mo: obedt. Servt.


For John ChurchJames B. Church

